Title: William Wingate to Thomas Jefferson, 14 April 1815
From: Wingate, William
To: Jefferson, Thomas


          My Dear Friend.  Haverhill April 14. 1815.
          I wrote you on the third instant—I now have enclosed one Sheet of The American Olive Branch, which I wish you for to put into the Book I Sent you—firstly, it will be necessary that we arrange and complete the Book—and when you Shew the Book to any Person, it will be necessary that Such Person Should at the Same time give His approbation in writing, in order that each new Member may Se for himself who approves of the measure—it is true that the Book now contains what is intended for it not to contain—And that The covenant does not now contain but a garden Spot, compared to what I contemplate it to contain—I intend that it Shall be a Small Book after completed, but of incalculable consequences to America, and I confidentially hope to the World—I beg your Wisdom and Patience untill God Shall enable us, and Se fit for to Send it abroad—I cannot with propriety and consistantly with my Solem Trust add no more—I Shall wait patiently untill I hear from you—in the interim, I wish you for to consult your own best Judgment, and perhaps Mr Maddisons—if He Should not appear to be our Sincere Friend, I Shall be greatly deceived and as greatly disappointed—
          
          
            
              Sir,
              Be assured that I am, and that I always Shall remain your unshaken Friend, let what will take place, I feel forbid to Say any more at this time—
            
          
          Yours SincerelyWilliam Wingate
        